Citation Nr: 0324062	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) for 
polyneuropathy of both lower extremities as a result of VA 
surgery in August 1971 and/or September 1971 and/or as 
secondary to the incisional hernia of the left flank for 
which the veteran is receiving VA compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to March 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC), in St. Paul, Minnesota.  The RO&IC 
denied a claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for polyneuropathy of both 
lower extremities.

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a hearing held at the RO&IC in St. 
Paul, Minnesota, in August 2002, a transcript of which has 
been associated with the claims file.

In October 2002, the Board undertook additional development 
on the issue on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002) - specifically, attempting to 
obtain private medical records.  

In May 1999 the RO&IC denied a claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  In June 1999, the representative submitted a 
statement from a private doctor indicating that the veteran 
needed hand controls to operate an automobile.  In a February 
2000 statement, the veteran said that he had difficulty 
driving because of his leg condition and that a VA doctor 
told him that he needed hand controls.  In October 2000, the 
veteran submitted an August 2000 statement from a VA doctor 
regarding the need for hand controls for an automobile.  

Therefore, the veteran may have been trying to reopen his 
claim of entitlement to a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and/or adaptive equipment.

Also, in an April 2000 statement, the veteran's spouse 
reported that a few years earlier, the veteran starting 
having cramps in the fingers.  

Accordingly, the veteran may have been trying to raise a 
claim for VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for an upper extremity disorder.

As the forgoing issues have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or the VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), and 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO&IC did not provide the appellant a 
development letter on the issue on appeal that is consistent 
with the notice requirements of the VCAA, as clarified by 
Quartuccio, supra.  Therefore, the VBA AMC should send such a 
letter.

Inasmuch as the case must be remanded to the VBA AMC for a 
development letter, the VBA AMC will be asked to accomplish 
additional necessary development - obtaining Social Security 
Administration (SSA) and VA medical records and affording the 
veteran another VA examination.

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 38 
U.S.C.A. § 1151 (West 2002).  However, in a precedent 
opinion, the VA Office of the General Counsel held that all 
claims for benefits under 38 U.S.C.A. § 1151, filed before 
October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

In this case, on a May 1995 VA examination in conjunction 
with a pending claim for VA compensation pursuant to 
38 U.S.C.A. § 1151, the veteran expressed a belief that his 
peripheral neuropathy was due to VA surgery.  

Therefore, the issue of entitlement to VA compensation 
pursuant to 38 U.S.C.A. § 1151 for polyneuropathy of both 
lower extremities was reasonably raised at the time of that 
examination.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).


In a June 1995 rating decision, the RO&IC granted VA 
compensation for an incisional hernia of the left flank, but 
did not adjudicate the issue of entitlement to VA 
compensation pursuant to 38 U.S.C.A. § 1151 for 
polyneuropathy of both lower extremities.  Accordingly, the 
claim of entitlement to VA compensation pursuant to 
38 U.S.C.A. § 1151 for polyneuropathy of both lower 
extremities has been pending since at least May 1995.

As the veteran's claim was pending prior to October 1, 1997, 
his claim must be adjudicated under the code provisions as 
they existed prior to that date.  See id.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, v. Principi, 
16 Vet. App. 183 (2002).  In particular, 
VBA AMC should advise the appellant of 
the evidence necessary to substantiate 
his claim under the old version of 38 
U.S.C.A. § 1151 and under 38 C.F.R. 
§ 3.358 (2002), and as secondary to the 
incisional hernia of the left flank for 
which he is receiving VA compensation 
pursuant to the old version of 
38 U.S.C.A. § 1151.  

3.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO&IC.

4.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, for the 
incisional hernia of the left flank and 
polyneuropathy of both lower extremities 
for the period from August 1971 to the 
present. 

After obtaining any necessary 
authorization, the VBA AMC should obtain 
any medical records not currently on 
file.  Regardless of the veteran's 
response, the VBA AMC should endeavor to 
obtain all outstanding, relevant VA 
treatment reports.

In any event, the VBA AMC should obtain 
the following records regarding treatment 
at the VA Medical Center in Minneapolis, 
Minnesota: 

(a) any consent forms for the surgery 
performed on August 10, 1971; 

(b) all inpatient clinical records for 
the hospitalization from September 10, 
1971, to September 24, 1971; 

(c) all records from November 1993 to 
June 1998, to include an electromyography 
(EMG) performed on November 12, 1993, a 
report of neurology consultation on March 
22, 1995, and an emergency room note from 
March 27, 1995; and 

(d) all records from June 2001 to the 
present.

The VBA AMC should obtain all of the 
above-mentioned additional records 
regarding the veteran's care, including 
ones that may be storage at that medical 
center ("perpetualized" or archived) or 
at a Federal Records Center.  

If applicable, the VBA AMC should contact 
the VA Medical Center in Tomah, Wisconsin 
(as the veteran at one time received 
treatment at that facility) to see if 
that facility has any of the above-
mentioned records regarding treatment at 
the VA Medical Center in Minneapolis, 
Minnesota.

5.  The VBA AMC should contact the Social 
Security Administration and obtain all 
medical records and decision(s) 
pertaining to any claims for Social 
Security disability benefits filed by the 
veteran.

6.  Following the above, the VBA EDU/RO 
should arrange for VA neurologic 
examination by a neurologist or other 
appropriate available specialist 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
relationship, if any, between the 
polyneuropathy of both lower extremities 
and the VA surgeries on August 10, 1971, 
and/or September 14, 1971, and/or the 
incisional hernia of the left flank.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  


The examiner should review the August 
1971 and September 1971 VA treatment 
records.  Upon completion of the above 
and examination of the veteran, the 
medical specialist should address the 
following medical issues:

(a) Was the neuropathy in either lower 
extremity caused by surgery performed by 
VA on August 10, 1971, and/or September 
14, 1971, as claimed by the veteran?

In answering this question the 
neurologist must determine the veteran's 
condition immediately prior to each of 
the above-noted surgeries - August 10, 
1971, and September 14, 1971 - as 
compared with the subsequent physical 
condition following each of the reported 
VA surgeries.

(b) It should also be determined whether 
the neuropathy in either lower extremity, 
if related, represents the continuance or 
natural progress of such disability(ies) 
for which any of the above-mentioned VA 
surgeries on August 10, 1971, and/or 
September 14, 1971, was/were authorized.

(c) It should be determined whether the 
neuropathy in either lower extremity, if 
related, is merely coincidental with any 
of the above-mentioned surgeries on 
August 10, 1971, and/or September 14, 
1971.



(d) It should also be determined whether 
neuropathy in either lower extremity, if 
related, was a necessary consequence of 
any of the above-mentioned VA surgeries 
on August 10, 1971, and/or September 14, 
1971.

(e) The examiner should render an opinion 
as to whether it is as likely as not that 
the neuropathy in either lower extremity 
was caused by or permanently worsened by 
the incisional hernia of the left flank.  
If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations that are 
due to the effects of the neuropathy in 
either lower extremity;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the incisional hernia 
of the left flank, based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the neuropathy in either lower 
extremity are proximately due to the 
incisional hernia of the left flank.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the VBA AMC should review 
the requested examination report and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1997), 38 C.F.R. § 3.358 
(2002), and VAOPGCPREC 40-97, as 
applicable, and with consideration of 
entitlement to VA compensation as 
secondary to the incisional hernia of the 
left flank.  See VAOPGCPREC 8-97.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
VA compensation pursuant to 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997) for polyneuropathy of both lower extremities.  
38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


